Case: 2:18-cv-00736-MHW-EPD Doc #: 46 Filed: 02/18/19 Page: 1 of 4 PAGEID #: 728



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO


 STEVE SNYDER-HILL, et al.,

                        Mass Tort Plaintiffs,           Case No. 2:18-cv-00736-MHW-EPD

        v.
                                                        Judge Michael H. Watson
 THE OHIO STATE UNIVERSITY,
                                                        Magistrate Judge Deavers
                        Defendant.



    PLAINTIFFS’ SUBMISSION OF AN ALTERNATIVE PROPOSED MEDIATOR

       Plaintiffs Steve Snyder-Hill et, al. hereby propose Judge Steven W. Rhodes as an

alternative mediator if Plaintiff’s previously proposed mediators are not selected for consideration

by the Court in the above-referenced matter. The Plaintiffs in this action, along with the related

class action Plaintiffs (Garrett, et al. v The Ohio State University, Case No. 2:18-cv-00692) have

collectively proposed two qualified mediators as their first and second choices to mediate these

claims in the Parties Joint Submission Regarding Mediation Pursuant to January 17, 2019 Order

(Doc #44) filed on January 31, 2019. Defendants, likewise have proposed two alternative choices

to serve as possible mediators in the Joint Submission. Unfortunately, there is no meeting of the

minds between the Plaintiffs and Defendant on this subject.

       In a continued effort to move this process along and in hopes of finding a mediator that

perhaps all parties can agree upon, Plaintiffs in the Synder-Hill action have continued to research

qualified mediators and have identified Judge Rhodes as an alternative qualified candidate for

consideration if the Court should not accept the collective Plaintiffs’ proposal of Judge Phillips or

Mr. Feinberg. Plaintiffs in the Snyder-Hill action identified Judge Rhodes to counsel for OSU last

week, in an effort to find agreement before meeting with the Court at the February 19, 2019

scheduled status conference, however, OSU has not yet responded to this alternative proposal.
Case: 2:18-cv-00736-MHW-EPD Doc #: 46 Filed: 02/18/19 Page: 2 of 4 PAGEID #: 729



      In brief summary, Judge Rhodes qualifications are as follows:

      Steven W. Rhodes, is the Retired Chief Judge, US Bankruptcy Court for the
      Eastern District of Michigan, and is presently serving as a mediator with JAMS
      following 30 years of distinguished service to the federal judiciary. After beginning
      his career in private practice, Judge Rhodes was appointed as a U.S. Magistrate
      Judge for the Eastern District of Michigan from 1981-1985 before serving on the
      U.S. Bankruptcy Court from 2002-2009.

      Judge Rhodes is best known for his role presiding over the City of Detroit’s 2013
      bankruptcy, the largest municipal bankruptcy in United States history. Judge
      Rhodes was appointed by the Chief Judge of the Sixth Circuit Court of Appeals to
      preside over the City of Detroit bankruptcy case in July 2013, and Confirmed the
      City’s Plan of Adjustment in November 2014. Recently, Judge Rhodes has been
      retained to serve as the mediator for the claims of over 160 additional plaintiffs that
      have come forward in a second phase of the Michigan State University sex abuse
      cases.

      Judge Rhodes is known for his keen intellect, ability to manage complex, high-
      stakes litigation and creativity in solving problems. In addition, he has extensive
      experience in the resolution of complex disputes to include Class Action/Mass Tort
      actions, employment claims, business/commercial actions and fraud claims.
      https://www.jamsadr.com/rhodes/

                                                     Respectfully submitted,

                                                       /s/ Jack Landskroner
                                                     JACK LANDSKRONER (0059227)
                                                     HANNAH KLANG (0090470)
                                                     Landskroner Grieco Merriman, LLC
                                                     1360 W. 9th Street, Suite 200
                                                     Cleveland, Ohio 44113
                                                     Phone: 216.522.9000
                                                     Fax: 216.522.9007
                                                     E-Mail: jack@lgmlegal.com
                                                     E-Mail: hannah@lgmlegal.com

                                                       /s/ Scott E. Smith           _
                                                     SCOTT E. SMITH (0003749)
                                                     BRIAN R. NOETHLICH (0086933)
                                                     Scott Elliot Smith, LPA
                                                     5003 Horizons Drive, Suite 100
                                                     Columbus, Ohio 43220
                                                     Phone: 614.846.1700
                                                     Fax:     614.486.4987
                                                     E-Mail: ses@sestriallaw.com
                                                     E-Mail: brn@sestriallaw.com
                                                2
Case: 2:18-cv-00736-MHW-EPD Doc #: 46 Filed: 02/18/19 Page: 3 of 4 PAGEID #: 730




                                             /s/ Adele P. Kimmel                _
                                           Adele P. Kimmel (admitted pro hac vice)
                                           PUBLIC JUSTICE, P.C.
                                           1620 L Street, NW, Suite 630
                                           Washington, DC 20036
                                           Phone: (202) 797-8600
                                           Fax: (202) 232-7203
                                           E-mail: akimmel@publicjustice.net

                                           Attorneys for Plaintiffs




                                       3
Case: 2:18-cv-00736-MHW-EPD Doc #: 46 Filed: 02/18/19 Page: 4 of 4 PAGEID #: 731



                               CERTIFICATE OF SERVICE


       A copy of this document was served by the Court’s ECF System on all counsel of record

on February 18, 2019, pursuant to Fed. R. Civ. P. 5(b)(2)(E).


                                                   /s/ Jack Landskroner
                                                   JACK LANDSKRONER (0059227)




                                               4
